Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The arguments and amendments to the independent claims have overcome the prior rejections made in the previous action. 
The best prior art is Kercher (US 5695321) which teaches an airfoil (10) for a turbine engine, comprising: a first airfoil wall (40) and a second airfoil wall (42) delimiting an internal cavity (20), an array of pins (44) positioned in the internal cavity (26), whereby cooling channels are defined in the interspaces between adjacent pins of the array, each pin extending lengthwise from the first airfoil wall to the second airfoil wall, the pin being connected to the first airfoil wall at a first intersection and connected to the second airfoil wall at a second intersection, wherein an intermediate plane perpendicular to a lengthwise direction is defined at a location between the first intersection. However, while Kercher teaches it is generally known in the art for a pin to transition shapes, the prior art does not teach or fairly suggest alone or in combination, in combination with the other independent claim limitations, the first cross-sectional shape includes a closed shape defined by relatively sharp corners and the second cross-sectional shape includes a closed shape defined by relatively rounded corners, wherein a cross-sectional area of the pin at the intermediate plane is greater than a cross-sectional area of the pin at the respective intersection.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745